Kent, Ch. J.
The inquisition and proceedings below must be quashed, and re-restitution be awarded. The last objection is fatal, within the decisions of this court, in Beebee ads. The People, in January term, 1802, and Shaw ads. The People, August, 1803. Vol. 1. p. 125. I think the second and fifth also are equally fatal. As to the objection that the term is expired, and neither party have title, we cannot inquire into, and decide by affidavit in this way on the title or rights of the parties: the complainant below has nothing to do with that. He must .give up the possession irregularly obtained, put the defendant in statu qno, and then proceed legally to the question of title. [1]
Conviction quashed.
Re-restitution awarded.

 People v. Shaw, 1 Cai. R. 125; see Rev. Stat. vol. 2, p. 508, s. 3, 6, 11; People v. Van Nostrand, 9 Wend. 52; see 4 Black. Com. 148; 1 Hawk. 274; 11 J. R. 504; 9 Wend. 51; 11 Wend. 151; 13 J. R. 349,; 1 Hall, 240. As to complaint, &c., see 2 R. S. p. 508, § 3, and suhsequent’sections; 10 J. R. 304; 13 J. R. 158. .